Por cuanto se nos pide que reconsideremos nuestra sen-tencia en este caso por cuatro motivos sin que los tres pri-meros aduzcan razones suficientes para hacer variar los fun-damentos de nuestra sentencia;
Por cuanto en el cuarto motivo se aduce un nuevo error que no fue alegado en el señalamiento de errores hecho por el apelante en su alegato para sostener su apelación, ni apa-rece de las alegaciones que esa cuestión fuera suscitada, por lo que no procede considerarla.
*939Por taNto, no ha lugar a reconsiderar nuestra sentencia de abril 20, 1925.